               Case 2:20-cr-00045-TLN Document 13 Filed 06/01/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00045-TLN
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DAVON ARTHUR FOSTER,                                DATE: June 4, 2020
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17          This case is set for a status conference on June 4, 2020. On May 13, 2020, this Court issued
18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice,” and allows district judges to exercise their discretion to continue all criminal matters on a case-

20 by-case basis. This and previous General Orders were entered to address public health concerns related

21 to COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has
23 emphasized that the Speedy Trial Act’s ends-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00045-TLN Document 13 Filed 06/01/20 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 4 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 5 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 6 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 7 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 8 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 9 and the defendant in a speedy trial.” Id.

10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767–68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19 In light of the societal context created by the foregoing, this Court should consider the following case-

20 specific facts in finding excludable delay appropriate in this particular case under the ends-of-justice

21 exception, § 3161(h)(7) (Local Code T4).1 If continued, this Court should designate a new date for the

22 status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

23 continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00045-TLN Document 13 Filed 06/01/20 Page 3 of 4


 1         1.      By previous order, this matter was set for a status conference on June 4, 2020.

 2         2.      By this stipulation, defendant now moves to continue the status conference until June 18,

 3 2020, at 9:30 a.m., and to exclude time between June 4, 2020, and June 18, 2020, under Local Code T4.

 4         3.      The parties agree and stipulate, and request that the Court find the following:

 5                 a)     The government has represented that the discovery associated with this case

 6         includes investigative reports and related documents, criminal history documents, and other

 7         paper documents totaling approximately 100 pages. All of this discovery has been either

 8         produced directly to counsel and/or made available for inspection and copying.

 9                 b)     In light of this discovery, counsel for defendant desires additional time to consult

10         with her client, to review the current charges, to conduct investigation and research related to

11         those charges, to review and copy discovery for this matter, to inspect physical evidence seized

12         and/or otherwise available concerning this matter, to discuss potential resolutions with her client,

13         to consider and/or prepare pretrial motions, and to otherwise prepare for trial.

14                 c)     Moreover, in addition to the general public-health concerns cited by General

15         Order Nos. 611, 612, 617, and 618, and presented by the evolving COVID-19 pandemic, which

16         the parties incorporate herein, an ends-of-justice delay is particularly apt in this case because

17         counsel have been encouraged to telework and minimize personal contact to the greatest extent

18         possible, and—consistent with that public-health guidance—it will be difficult for defense

19         counsel to fully investigate the facts of this case in advance of the currently scheduled hearing.

20                 d)     Counsel for defendant believes that failure to grant the above-requested

21         continuance would deny her the reasonable time necessary for effective preparation, taking into

22         account the exercise of due diligence.

23                 e)     The government does not object to the continuance.

24                 f)     Based on the above-stated findings, the ends of justice served by continuing the

25         case as requested outweigh the interest of the public and the defendant in a trial within the

26         original date prescribed by the Speedy Trial Act.

27                 g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

28         et seq., within which trial must commence, the time period of June 4, 2020 to June 18, 2020,

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00045-TLN Document 13 Filed 06/01/20 Page 4 of 4


 1          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 2          because it results from a continuance granted by the Court at defendant’s request on the basis of

 3          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 4          of the public and the defendant in a speedy trial.

 5          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 6 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 7 must commence.

 8          IT IS SO STIPULATED.

 9
     Dated: May 29, 2020                                      MCGREGOR W. SCOTT
10                                                            United States Attorney
11
                                                              /s/ AARON D. PENNEKAMP
12                                                            AARON D. PENNEKAMP
                                                              Assistant United States Attorney
13

14
     Dated: May 29, 2020                                      /s/ LINDA ALLISON
15                                                            LINDA ALLISON
16                                                            Counsel for Defendant
                                                              DAVON ARTHUR FOSTER
17

18
                                            FINDINGS AND ORDER
19
            IT IS SO FOUND AND ORDERED this 29th day of May, 2020.
20

21

22

23
                                                              Troy L. Nunley
24                                                            United States District Judge
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
